DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed 04/14/2022, the following has occurred: Claims 1-6 and 13 are pending and are presented for examination.
Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive. 
Applicant argues as follows:
Applicants contend that the Office Action does not establish a prima facie case of unpatentability because none of the prior art of record, alone or in combination, has been shown to disclose each and every element of the pending claims.
The above argument is not persuasive. 
With regard to the argument that the office has failed to provide a proper prima facie case, the examiner respectfully disagrees. The office has established a prima facie case because the Examiner has presented references to show that at the time of the invention , the claimed invention as a whole would have been obvious to one of ordinary skill in the art to combine the elements and would have recognize the results of the combination as predictable. The claimed elements would have been known in the prior art, one skilled in the art could have combined the elements by known methods with no change in their respective functions and the combination yielded nothing more than the predictable results to one of ordinary skill in the art.
Applicant argues as follows:
As evidenced above, all the pending claims require “a rebate fulfillment account which may be associated with a rebate instance, and wherein the rebate fulfillment account and the rebate instance are associated with a location.” See supra.
Applicants respectfully submit that the instant claims are allowable over the combination of Berland, Fargo, and Shipley because the combination of Berland, Fargo, and Shipley contain no disclosure of a “a rebate fulfillment account which may be associated with a rebate instance, and wherein the rebate fulfillment account and the rebate instance are associated with a location.”
The above argument is not persuasive.
Fargo discloses [0316] FIG. 2A illustrates an example of a user interface 200 for creating a reward in the incentive system 150 of FIG. 1A, according to some embodiments. The incentive system 150 may require a user to log into a user account or create a user account. Once the user is logged in, the user interface 200 may be displayed. The user can begin by indicating a reward amount and a goal or need or title for the goal or need in the field 201. Additional identifier information for the reward may be requested, such as a zip code in field 201. The user may provide additional information about the user or to help others to better understand the goal or need. For example, the user may indicate a category 205 or add a photo 207a. The photo may be selected by using the browser button 207b. The user may also indicate a contact phone number 211, which may be included in the reward posting or used internally by the incentive system 150. The user may also provide a more detailed description of the goal or need in field 213. The user interface 200 may also include a location indicator 215 that determines whether the reward posting is relevant to people in other states. In some embodiments, the location indicator 215 may prompt whether the reward should be distributed locally, e.g., within a state, a city, a region, and so on. Once the user has entered all information about the reward, the user creates the reward and enters the reward data by clicking a button, such as an "Offer my Reward!" button 219. The user may additional access other services on their incentive system 150 account via account links 203. It will be appreciated that other variations of the user interface 200 may apply.
In Fargo, a reward is applied in the same vein as a rebate and is applied in specific locations such as state, city or region utilizing a user account.
Applicant argues as follows:
As can be seen, all the claims require a “microprocessor” to effectuate the claim language. See supra.
The MPEP defines a manufacture as: manufactures are articles that result from the process of manufacturing, i.e., they were produced “from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand-labor or by machinery. See MPEP § 2106.03. Additionally, MPEP Section 2106.03 explains that a computer processor, Le., the claimed “microprocessor,” is a manufacture. See MPEP § 2106.03 (“a microprocessor is generally understood to be a manufacture.’’).
Moreover, the claimed “microprocessor” is integral to the claims because an alleged infringer would not infringe the claims if the alleged infringer’s system did not comprise a microprocessor, as the alleged infringer’s system would not be a complete when compared to the claimed systems. Hence, by definition, the microprocesor is integral to the claims. 
See Signtech USA, Ltd. v. Vutek, Inc., 174 F.3d 1352, 1358 (Fed. Cir. 1999) (“Literal infringement of the ... patent requires that the accused device contain each of the claim elements and their recited limitations.”); see also Definition of “Integral” available at https://www.merriam- webster.com/dictionary/integral (“essential to completeness’’).
The above argument is not persuasive. 
Applicant' s arguments rely on language solely recited in preamble recitations in claim1. When reading the preamble in the context of the entire claim, the recitation “ a computer implemented instant rebate management program system comprising a computer, the computer comprising at least one microprocessor, the at least one microprocessor configured to execute instructions” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further, the limitations of “ a setup control signal”, “program control memory structure” and “rebate fulfillment generator component” are interpreted as software components that could be broadly interpreted and are regarded as nonce terms.
Applicant argues as follows:
However, as explicitly detailed above, Applicants explain why the claims’ recitation of a “microprocessor” renders the claims patent eligible under Step 2A, Prong Two of the Mayo Test (not Step 2B). See MPEP § 2106.04 (“Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘inventive concept’).”) (emphasis added).
Based on the foregoing, the Office Action’s “abstract idea” is integrated into a practical application via the requirement that the “abstract idea” be performed by “an additional element [which] implements a judicial exception with, or uses a judicial exception in conjunction with, a... manufacture that is integral to the claim.” See Fed. Reg. Vol. 84, No. 4 at 55 (emphasis added).
The above argument is not persuasive.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a setup component and selection component to perform    receiving a setup control signal; generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association steps. The components in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, generating, selecting and associating rebates such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using components to perform the receiving a setup control signal;
generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Applicant argues as follows:
Based on the foregoing, Applicants contend a prima facie case for patent ineligibility has not been made, and withdrawal of the rejection of claims 1-6 under 35 U.S.C. § 101 is respectfully requested.
The above argument is not persuasive.
With regard to the argument that the office has failed to provide a proper prima facie case, the examiner respectfully disagrees. The office has established a prima facie case because each claim was given the proper analysis under the test set forth by the Supreme Court .
The additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-6, 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is drawn to a system and method respectively. Therefore they are within the four enumerated statutory categories. Step 1: Yes.
Step 2A: Prong One: The claim recites receiving a setup control signal;
generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association. The limitation of receiving a setup control signal;
generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a certain method of organizing a human activity but for the recitation of generic computer components. That is, other than reciting “by a setup components,” nothing in the claim element precludes the step from practically being performed in the mind or by a human analog. For example, but for the “by setup components” language, “associating” in the context of this claim encompasses the user manually linking a rebate with a credit card. 
Selecting rebates and associating rebates with a credit card is consistent with a commercial interaction between two parties such as a merchant and a customer. If a claim limitation, under its broadest reasonable interpretation, covers performance of certain methods of organizing human activity or performance of the limitations within the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” or “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A: Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a setup component and selection component to perform    receiving a setup control signal; generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association steps. The components in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, generating, selecting and associating rebates             such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using components to perform the receiving a setup control signal;
generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The analysis then proceeds to step 2B.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “data processing device”. Next, “using one data processing device to select and associate rebates” is stated at a high level of generality and its broadest reasonable interpretation comprises only the generic use of a processor to conduct associating. The use of generic computer components to process information through an unspecified device does not impose any meaningful limit on the computer implementation of the abstract idea. 
The additional element of using a processor to perform receiving a setup control signal; generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The specification does not provide any improved computer or technology rather generically applies the abstract idea to generic computers as filed specification in pages 7-55 and Figure 1 [discloses generic computer systems and components that conduct the method].
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more. The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims do not recite limitations that transforms the corresponding independent claims into a patent-eligible application of the otherwise ineligible abstract idea recited in the independent claims. 
The claims do not recite any limitations that qualify as significantly more than the abstract idea.  The claimed invention does not recite improvement to another technology or another technical field or the server. 
The claimed invention does not recite any improvement to the functioning of the computer system itself. The claimed invention does not improve the network facility or network centric technology.  Therefore the claim limitations do not qualify as significantly more. Step 2B: No.
The dependent claims do not correct the deficiencies and are therefore also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berland L et al (Patent 9934537) and in view of Fargo et al (PGPub 2013/0218652) and in further view of Shipley (PGPub 2012/0185318).

As regards claim 1, Berland discloses receive a setup control signal, the setup control signal comprising one or more programs; [col 56 lines 29-33]
associate a credential with the setup control signal; [col 57 lines 20-30]
the program control memory structure configure to store the one or more programs and the credential associated with the one or more programs; [col 50 lines 9-17]
Berland does not expressly disclose the rebate fulfillment generator component is configured to generate a rebate fulfillment in response to a rebate request and wherein the rebate fulfillment comprises rebate fulfillment account which may be associated with a rebate instance, and wherein the rebate fulfillment account and the rebate instance are associated with a location; 
 the selection component configure to: 
receive a selection signal and select a rebate instance of one of the one or more programs in response to the selection signal; 
 the rebate fulfillment associator configured to associate a physical rebate fulfillment with the rebate instance as an association in response to the selection component selecting the rebate instance; and 
the first rebate fulfillment control memory structure is configured for storing the association of the rebate fulfillment and the rebate instance. 
Fargo discloses the rebate fulfillment generator component is configured to generate a rebate fulfillment in response to a rebate request and wherein the rebate fulfillment comprises rebate fulfillment account which may be associated with a rebate instance and wherein the rebate fulfillment account and the rebate instance are associated with a location; [0155,0209,0316, 0318,]   [0316] FIG. 2A illustrates an example of a user interface 200 for creating a reward in the incentive system 150 of FIG. 1A, according to some embodiments. The incentive system 150 may require a user to log into a user account or create a user account. Once the user is logged in, the user interface 200 may be displayed. The user can begin by indicating a reward amount and a goal or need or title for the goal or need in the field 201. Additional identifier information for the reward may be requested, such as a zip code in field 201. The user may provide additional information about the user or to help others to better understand the goal or need. For example, the user may indicate a category 205 or add a photo 207a. The photo may be selected by using the browser button 207b. The user may also indicate a contact phone number 211, which may be included in the reward posting or used internally by the incentive system 150. The user may also provide a more detailed description of the goal or need in field 213. The user interface 200 may also include a location indicator 215 that determines whether the reward posting is relevant to people in other states. In some embodiments, the location indicator 215 may prompt whether the reward should be distributed locally, e.g., within a state, a city, a region, and so on. Once the user has entered all information about the reward, the user creates the reward and enters the reward data by clicking a button, such as an "Offer my Reward!" button 219. The user may additional access other services on their incentive system 150 account via account links 203. It will be appreciated that other variations of the user interface 200 may apply. For example, additional fields may be included or some fields may be omitted.   Fig 2C; [0318, Fig 2C; [0318] FIG. 2C illustrates examples of various interfaces 210, 212, 220 for gathering data that may be stored in database 107 through the user Data System 105, according to some embodiments. For illustration purposes, user data being collected for a Reward Creator whose bounty or reward is to get a job is demonstrated at interfaces 210, 212, 220. It will be appreciated that the user Data System 105 could be used for many different goals or need categories. To get started the Reward Creator enters user contact information, identification data, and passwords at interface 210 to set up an account. At interface 212, additional information may be collected including any notifications or updates to the user or user's account, as shown in line 216. The user may also select an option to enter additional information about the type of job the user is seeking, as shown in line 214. Upon clicking on the link of line 214, another interface pops up for further data-collecting functions in interface 220 related to the job or goal the user is seeking. ]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fargo in the device of Berland. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Berland and Fargo do not disclose the selection component configure to: receive a selection signal; and
select a rebate instance of one of the one or more programs in response to the selection signal; 
 the rebate fulfillment associator configured to associate a physical rebate fulfillment with the rebate instance as an association in response to the selection component selecting the rebate instance;  and  
the first rebate fulfillment control memory structure is configured for storing the association of the rebate fulfillment and the rebate instance.
Shipley discloses the selection component configure to: 
receive a selection signal [0067] and
select a rebate instance of one of the one or more programs in response to the selection signal; [0067]
 the rebate fulfillment associator configured to associate a physical rebate fulfillment with the rebate instance as an association in response to the selection component selecting the rebate instance; [0023,0068] and  
the first rebate fulfillment control memory structure is configured for storing the association of the rebate fulfillment and the rebate instance. [0021, 0023, 0054]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Shipley in the device of Berland and Fargo. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
As regards claim 2, Berland, Fargo and Shipley disclose claim 1, Berland discloses receive a program login signal; [col 28 lines 5-27]
determine the credential associated with the program login signal; and select the one or more programs associated with the credential. [Col 27 lines 45-04]
As regards claim 3, Berland, Fargo and Shipley disclose claim 1, Berland discloses a program selector; a validation component; a product manager; and a verification component.[ col 27 lines 45-04, col 44 lines 29-39, col 42 lines 30-40]
As regards claim 4, Berland, Fargo and Shipley disclose claim 1, Berland discloses an activation login component, the activation login component configure to receive an activation login signal; [col 35 lines 28-36]
 	Berland and Fargo does not expressly disclose a second rebate fulfillment control memory structure, wherein the first rebate fulfillment control memory structure sends the association associated with the activation login signal to the second rebate fulfillment control memory structure.
Shipley discloses a second rebate fulfillment control memory structure, wherein the first rebate fulfillment control memory structure sends the association associated with the activation login signal to the second rebate fulfillment control memory structure. [0021, 0023, 0054]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Shipley in the device of Berland and Fargo. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
As regards claim 5, Berland, Fargo  and Shipley disclose claim 1, Berland discloses further comprising a machine display, the machine display configure to display a confirmation signal generated by the selection component. [Col 29 lines 4-21]
As regards claim 6, Berland, Fargo and Shipley disclose claim 1, Berland discloses wherein the rebate fulfillment associator further associates a location data signal with the association. [Col 23 lines 36-56]
As regards claim 13, Berland, Fargo and Shipley disclose claim 1, Berland and Fargo does not disclose wherein the rebate fulfillment is associated with a stored value card. 
Shipley discloses wherein the rebate fulfillment is associated with a stored value card. [0057, 0068, 0070, Fig 19]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Shipley in the device of Berland and Fargo. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Conclusion 
Additional prior art not used in this rejection includes Walker et al (Patent 7162434). Walker recites a POS terminal receives a signal that indicates an item, for example, via a bar code scanner. The POS terminal ascertains whether the item is associated with an offer for a rebate. If so, a code is generated and output to the customer, such as on a printed receipt. 
The code is associated with an offer for a rebate in exchange for establishing a subscription to a periodical. If the customer subscribes to a required periodical, he will be credited the amount he paid for the item. Subsequently, the customer requests a subscription to a periodical from a subscription fulfillment house, and provides his code in conjunction with the request. If the code is valid, the customer is provided with a rebate. The rebate may be provided directly by the subscription fulfillment house (e.g. a credit to a credit card account) or may be provided by a merchant (e.g. a discount on a future purchase)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698